DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Genus 1, Species A (Claims 1, 2, 4, 6, and 9) in the reply filed on November 17th 2021 is acknowledged.
Claims 3, 5, 8, and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17th 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choate (US 2016/0330919).
Regarding Claim 1, Choate teaches a device that can be placed in the growing media of a plant container (“an insert for use with a container” Paragraph [0001]) to prevent or mitigate effects of over-watering of container-grown plants that a. by way of its construction creates at least one hollow "exfiltration" cavity (reservoir 60; Figure 4) within the growing media that extends continuously between a lower elevation and a higher elevation (Figure 41) that i. incorporates one or more apertures (holes 28; Figure 2) which allow excess liquid applied to the growing media to flow into the lower portion of the hollow cavity [or cavities] (reservoir 60) so that said liquid may be removed through evaporation or mechanical removal and ii. incorporates one or more apertures at or near the highest elevation of the cavity [or cavities] (holes 28); and b. by way of its construction creates at least one hollow "venting" cavity (tube 54) within the growing media that extends continuously between a lower elevation and a higher elevation (Figure 1) that; i. at or near its lowest elevation connects to an aperture of the exfiltration cavity (reservoir 60) to allow for airflow between the cavities (Figure 1); and ii. at or near its highest elevation contains one or more apertures at or above the surface of the growing media (tube 54; Figure 1) to allow airflow between the external atmosphere and the cavities.
Regarding Claim 2, Choate teaches the device as in Claim 1. Choate further teaches a device, where the bottom of the exfiltration cavity has an open bottom (Figures 1 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choate (US 2016/0330919) as applied to claim 1 above, and further in view of Lin et al. (CN 109680757).
Regarding Claim 4, Choate teaches the device as in Claim 1. 
Choate fails to teach a device, wherein the venting cavity contains one or more baffles that separate the venting cavity into multiple cavities so as to create separate inflow and outflow venting cavities.
However, Lin teaches a device, wherein the venting cavity contains one or more baffles (baffle 32 and stop 42) that separate the venting cavity into multiple cavities so as to create separate inflow (tube 31) and outflow (outlet pipe 6) venting cavities (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the venting cavity of Choate with the baffles as taught by Lin, in order to allow for separate passageways for inflow and outflow of air or liquid.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choate (US 2016/0330919) as applied to claim 1 above, and further in view of Smith (US 5921025).
Regarding Claim 6, Choate teaches the device as in claim 1.
Choate fails to teach a device wherein the transition from the exfiltration cavity to the venting cavity is made at varying angles so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media.
However, Smith teaches a device wherein the transition from the exfiltration cavity to the venting cavity (tube 75) is made at varying angles so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media (“it can rotate from an open position as in FIG. 5A to a folded or closed portion as in FIG. 5B.” Col. 8 lines 51-52).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting cavity of Choate with the varying angles as taught by Smith, so that the device can be placed in different shaped containers and still have access to the external atmosphere.
Regarding Claim 7, Choate teaches the device as in claim 1.
Choate fails to teach a device as in claim 1, wherein the venting cavity is curved to varying degrees or the venting cavity is made of a flexible material so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media.
However, Smith teaches a device, wherein the venting cavity (water delivery channel 70; Figure 1) is curved to varying degrees or the venting cavity is made of a flexible material so as to allow the upper portion of the venting cavity to protrude at different locations of the surface of the growing media (“The channel can be straight or curved, rigid, or flexible, or contain regions that are flexible” Col. 6 lines 38-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting cavity of Choate with the curved or flexible material as taught by Smith, so that the device can be placed in different shaped containers and still have access to the external atmosphere.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choate (US 2016/0330919) as applied to claim 1 above, and further in view of Technoplant Kunststofftechnik (DE 10051038).
Regarding Claim 9, Choate teaches the device as in claim 1.
Choate fails to teach a device, wherein the venting cavity is made adjustable in length by consisting of two or more pieces that can be connected and disconnected or adjusted in a manner that changes the length using methods including but not limited to a telescoping manner.
However, Technoplant Kunststofftechnik teaches a device as in claim 1, wherein the venting cavity is made adjustable in length by consisting of two or more pieces (lower tube 5 and upper tube 4) that can be connected and disconnected or adjusted in a manner that changes the length using methods including but not limited to a telescoping manner (“The difference in height is indicated by the symbol y”; Figure 3 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venting cavity of Choate with the telescoping pieces as taught by Technoplant Kunststofftechnik, so that the device can be placed in different sized containers and still have access to the external atmosphere.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nalbandian (US 6,237,283), Griebel (US 8,528,252), and Harschel (US 4,023,305) are considered relevant art as they pertain to devices for in plant pot systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642